Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Terrence Cross appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion and motion for reconsideration under Fed.R.Crim.P. 35(a). We have reviewed the record and find no reversible error. We affirm the denial of 18 U.S .C. § 3582(c)(2) relief for the reasons stated by the district court. United States v. Cross, No. 2:03-cr-00010-RBS-1 (E.D.Va. Jan. 19, 2010). Because the district court lacked the authority to consider Cross’s motion for reconsideration, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010), we affirm *538the district court’s order denying the motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.